7 N.Y.3d 830 (2006)
WHITE PLAINS COAT & APRON CO., INC., Appellant,
v.
CINTAS CORP. et al., Respondents.
Court of Appeals of New York.
Submitted September 6, 2006.
Decided September 14, 2006.
Concur: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH.
Certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the *831 Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.